185 F.2d 1021
Frederick E. ANDERSON, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 122.
No. 123.
Docket 21756.
Docket 21757.
United States Court of Appeals Second Circuit.
Argued January 10, 1951.
Decided January 24, 1951.

Petitions to review two decisions of the Tax Court consolidated for hearing, redetermining deficiencies in the income taxes of the petitioner for the years 1943, 1944 and 1945. The petitioner sought, and was denied, recognition for tax purposes of a partnership in which he and his wife were the sole partners.
Kirlin, Campbell, Hickox & Keating, New York City, H. Maurice Fridlund, Earl Q. Kullman, New York City, William A. Sheehan, Brooklyn, N. Y., of counsel, for petitioner.
Charles Oliphant, Washington, D. C., Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Robert N. Anderson, and Louise Foster, Sp. Assts. to Atty. Gen., for respondent.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Decisions affirmed on the authority of Morrison v. Commissioner of Internal Revenue, 2 Cir., 177 F.2d 351.